DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 16 Oct 2020, in which claim 1 and 4 are amended to change the scope and breadth of the claim, claims 2-3, 5, 11-16, and 20 are canceled, and withdrawn claim 10 is amended.

This application is the national stage entry of PCT/CN2018/073386, filed 19 Jan 2018; and claims benefit of foreign priority document CHINA 201710052960.6, filed 22 Jan 2017; this foreign priority document is not in English.

Claims 1, 4, 6-10, and 17-19 are pending in the current application.  Claims 10 and 19, drawn to non-elected inventions, are withdrawn. Claims 1, 4, 6-9, and 17-18 are examined on the merits herein.

Rejections Withdrawn
Applicant’s Amendment, filed 16 Oct 2020, with respect that claims 1-3, 5-7, 9, 11-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2012/0165352, published 28 Jun 2012, of record) has been fully considered and is persuasive, as amended independent claim 1 is drawn to a method for treating HER2-overexpressing breast cancer comprising administering a compound of instant formula A or salt thereof in combination with capecitabine, and Applicant's remarks over the closest comparable prior art embodiment of lapatinib plus capecitabine. Therefore in consideration of all factors the teachings of Tang et al. alone would not have made obvious all limitations of instant invention as claimed.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 16 Oct 2020, with respect that claims 4, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2012/0165352, published 28 Jun 2012, of record) as applied to claims 1-3, 5-7, 9, 11-13, 15-18, and 20 , and further in view of Morena-Aspitia et al. (Mayo Clin. Proc., 2009, 84(6), p533-545, of record) has been fully considered and is persuasive, as amended independent claim 1 is drawn to a method for treating HER2-overexpressing breast cancer comprising administering a compound of instant formula A or salt thereof in combination with capecitabine, and Applicant's remarks are persuasive that the evidence provided in the instant specification demonstrates an unexpected result over the closest comparable prior art embodiment of lapatinib plus capecitabine, and the teachings of Morena-Aspitia et al. do not remedy this.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 16 Oct 2020, with respect that claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2012/0165352, published 28 Jun 2012, of record) as applied to claims 1-3, 5-7, 9, 11-13, 15-18, and 20, and further in view of Li et al. (US 2013/0338190, published 19 Dec 2013, of record) has been fully considered and is persuasive, as amended independent over the closest comparable prior art embodiment of lapatinib plus capecitabine, and the teachings of Li et al. do not remedy this.  
This rejection has been withdrawn. 

	The following are new grounds of rejection necessitated by Applicant's Amendment, filed 16 Oct 2020, in which claim 1 and 4 are amended to change the scope and breadth of the claim, and claims 2-3, 5, 11-16, and 20 are canceled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Amended Claims 1, 4, 7-9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov (ClinicalTrials.gov Identifier: NCT02422199, First 
	ClinicalTrials.gov discloses study of the combination of pyrotinib plus capecitabine versus the combination of lapatinib plus capecitabine in HER2+ MBC patients who have prior received anthracyclin, taxane or trastuzumab, wherein the treatment arm A is pyrotinib (400 mg once daily) + capecitabine (1000 mg/m^2 twice daily). (page 2/6, top of page) PubChem provides evidence that the structure of pyrotinib is the same as instant Formula A.
	Therefore the method disclosed by ClinicalTrials.gov meets all structural limitations of instant claims 1, 4, 7-9, and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Amended Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov (ClinicalTrials.gov Identifier: NCT02422199, First Posted: April 21, 2015, provided by Applicant in IDS mailed 06 Jan 2021) in view of Tang et al. (US 2012/0165352, published 28 Jun 2012, of record) and Li et al. (US 2013/0338190, published 19 Dec 2013, of record).
	ClinicalTrials.gov discloses as above.
	ClinicalTrials.gov does not specifically disclose the method wherein the pharmaceutically acceptable salt of the compound of formula A is a maleate salt (instant claim 6) or the dimaleate salt (instant claim 17).
	Tang et al. teaches 6-amino or 3-cyano quinazoline derivatives drugs and their uses as treatment agents especially as protein kinase inhibitors (abstract). Tang et al. teaches said compounds include the embodiment of example no. 5 
    PNG
    media_image1.png
    235
    349
    media_image1.png
    Greyscale
(page 5; example 5 at page 23-24), the compound of instant formula A. Tang et al. teaches a method for the treatment of cancer, comprising administering alone or co-administrating with other drugs to the subject in need thereof a therapeutically effective amount of the compounds of formula (I), or tautomers, racemates, enantiomers, diastereomers, and mixtures thereof, and pharmaceutically acceptable salts thereof, wherein the co-administrated drugs are antitumor drugs selected from the group including trastuzumab and capecitabine (page 8, paragraph 0078). 
Li et al. teaches a pharmaceutically acceptable salt of (E)-N-4-3-chloro-4-(2- pyridylmethoxy) phenyl)amino-3-cyano-7-ethoxy-6-quinolyl)-3-(2R)-1-methylpyrrolidin-2-ylprop-2-enamide and its use as a therapeutic agent, and especially as a protein kinase inhibitor (abstract). Li et al. teaches the free base is poorly soluble in conventional solvents and is thus disadvantageous to be prepared into a medicinal dosage form. Thus, there is an urgent need to improve its solubility and pharmacokinetic absorption in order to be suitable for the conventional preparation process of dosage forms (page 1, paragraph 0008). Li et al. teaches the dimaleate salt of said compound has advantages in solubility, bioavailability and pharmacokinetics (page 1, paragraph 0010). Li et al. teaches embodiments of the salt of the compound of the maleate and dimaleate salts 
formula (I) has significant improvement in pharmacokinetic characteristics and bioavailability, and has an obvious pharmacokinetic advantage (pages 18-20; page 20, paragraph 0085). 
	It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine ClinicalTrials.gov in view of Tang et al. in and Li et al. to select the pharmaceutical salt form of pyrotinib and to be a maleate salt or dimaleate salt. One of ordinary skill in the art would have been motivated to combine ClinicalTrials.gov in view of Tang et al. in and Li et al. with a reasonable expectation of success because Tang et al. teaches the compound (I) to include pharmaceutical salt forms and can be used in combination with additional agents such as capecitabine suggesting motivation and a reasonable expectation of success to select the pyrotinib to be a salt form, and Li et al. teaches pharmaceutical salt forms of the same compound including the maleate and dimaleate salt forms and teaches the maleate and dimaleate salt forms have advantages in solubility, bioavailability and pharmacokinetics. Therefore it would have been obvious to select the pharmaceutical salt form of pyrotinib to be a maleate salt or dimaleate salt to provide the same advantages in the method taught by ClinicalTrials.gov.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 16 Oct 2020, have been fully considered and not found to be persuasive.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). ... Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)." In the instant case, as Tang et al. teaches the embodiment corresponding to the instant compound A is an embodiment of the invention of Tang et al., therefore that its measured activity is not the single most optimal value does not constitute a teaching away from any of the alternative embodiment.
Applicant remarks that the combination of instant compound A plus capecitabine provides an unexpected results over the closest comparable prior art embodiment of lapatinib plus capecitabine. However, the new grounds of rejection rely on the teachings of ClinicalTrials.gov disclosing the specific embodiment of the combination of pyrotinib plus capecitabine, and such results would be necessarily present in the method disclosed in ClinicalTrials.gov. See also MPEP 2131.04, providing "Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973)." With regard to the above rejection of claims 6 and 17 under 35 U.S.C. 103, no evidence is provided showing a nexus between the maleate or dimaleate salt and the results compared to the combination of pyrotinib plus capecitabine disclosed in ClinicalTrials.gov.

Conclusion
No claim is found to be allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623